McMILLAN, Judge.
The appellant filed a petition styled as a “Petition for Writ of Habeas Corpus” in the Bessemer Division of the Jefferson Circuit Court, challenging his 1977 conviction of robbery on the ground of an alleged variance between the indictment and the proof at trial. The Jefferson Circuit Court, noting that the petition sought relief from a conviction or sentence, transferred the cause to Madison County, where the conviction had occurred. The Circuit Court of Madison County denied the petition, finding no grounds that justified habeas corpus relief.
According to Rule 32.4, A.R.Cr.P., the appellant’s petition should have been treated as a proceeding under Rule 32. As the appellant did not use or follow the form specified in Rule 32.6, A.R.Cr.P., his petition should be returned to him with the forms necessary to allow him to comply with the rule. The Circuit Court of Madison County is to file a return with this Court within 28 days of the release of this opinion.
REMANDED WITH INSTRUCTIONS.
All Judges concur.